t c memo united_states tax_court william c beretta petitioner v commissioner of internal revenue respondent docket no filed date william c beretta pro_se andrew p crousore for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner's federal_income_tax and additions to tax and penalties for fraud as follows additions to tax and penalties sec year deficiency b a dollar_figure big_number big_number big_number dollar_figure - - - sec sec_6653 b b - dollar_figure - - - - - sec_6663 - - dollar_figure big_number in addition with respect to the taxable_year respondent has determined an addition_to_tax pursuant to sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to fraud the issues for our consideration are whether petitioner was required to report as income money received from two restaurants during the years at issue whether petitioner failed to report dividend income from jointly held mutual funds for and whether petitioner received dollar_figure in unreported income as a result of preparing a u s individual_income_tax_return form_1040 in the name of chris arias whether respondent properly denied petitioner's claimed capital losses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively whether petitioner was entitled to claim his mother as a dependent on his federal_income_tax return whether petitioner was entitled to certain claimed itemized_deductions for and respectively and whether any part of any underpayment_of_tax on petitioner's returns for the taxable years through was due to fraud findings of fact1 at the time the petition in this case was filed petitioner mr william beretta resided in salinas california petitioner claimed head_of_household filing_status for each of the years at issue skimmed proceeds mr beretta was employed by the internal_revenue_service irs collection_division from to as a revenue_officer mr beretta was trained to identify tax examination situations and to inform taxpayers of their obligation to pay taxes in particular mr beretta conducted investigations of taxpayers who had failed to file tax returns in addition to his employment with the irs mr beretta also invested in several restaurants during the years at issue petitioner owned an interest in three restaurants the salinas peppertree restaurant the seaside bobby rodgers steak and gourmet burgers and the atascadero peppertree restaurant mr beretta was a principal in a corporation known as hrb enterprises inc hrb enterprises the three principals in the corporation were randy hurst h bobby rodgers r and mr beretta b hrb enterprises operated various restaurants in atascadero fresno and salinas california on date the stipulation of facts and the attached exhibits are incorporated by this references mr beretta became an equity owner of a peppertree restaurant in salinas when the restaurant was purchased by hrb enterprises from denny's inc mr beretta provided the majority of capital to acquire the salinas peppertree restaurant in early mr beretta advanced an additional dollar_figure to hrb enterprises this advance was evidenced by two promissory notes from hrb enterprises that were payable on demand in late mr beretta discovered that randy hurst and bobby rodgers were embezzling money from several of the restaurants that were owned by hrb enterprises as a result of a negotiated settlement mr beretta received two restaurants that were previously owned by hrb enterprises the salinas peppertree restaurant and seaside bobby rodgers steak and gourmet burgers in date mr beretta entered into an agreement with william arias whereby a new corporation would be formed to take over the salinas peppertree restaurant mr beretta and mr arias formed dobra enterprises inc by recording articles of incorporation but they never completed the incorporation process mr beretta and mr arias agreed that mr arias would contribute the expertise and mr beretta would contribute the restaurant business for which they would each receive a share of the profits throughout the period to date mr beretta was fully involved in the operation and supervision of the salinas peppertree restaurant mr beretta reflected a 50-percent ownership of the salinas peppertree restaurant as a personal asset on a loan application mr beretta and william arias agreed that they would skim money directly from the restaurant's cash register the parties decided that mr beretta would receive the majority of the skimmed proceeds in the beginning the arrangement was for mr beretta to receive percent and william arias to receive percent of the skimmed proceeds during and during mr beretta and mr arias split the skimmed proceeds equally mr beretta instructed pat bartley the manager of the salinas peppertree restaurant to remove however much currency the restaurant could afford mr beretta ordered ms bartley to account for the skimmed proceeds as a miscellaneous expense in the daily sales book this column was also used to account for cash payments to employees ms bartley removed between dollar_figure and dollar_figure a day for mr beretta mr beretta instructed ms bartley to put the currency in an envelope and to place the envelope inside the safe at the restaurant mr beretta advised ms bartley that the money was repayment to him for the money that he had invested in the restaurant mr beretta came into the restaurant every or days and collected the currency in january of mr beretta invested dollar_figure to open a peppertree restaurant in atascadero california mr beretta's partner in this venture was garlo enterprises inc a wholly owned corporation of gary longfellow although the atascadero peppertree restaurant was owned by garlo enterprises inc mr beretta was the primary financial force behind the restaurant garlo enterprises inc and mr beretta formed a partnership to operate the atascadero peppertree restaurant mr beretta assisted in the preparation of garlo enterprises inc ’s corporate tax returns forms for the years through mr beretta and mr longfellow agreed to split the profits from the atascadero peppertree restaurant equally mr beretta suggested to mr longfellow that they skim money from the cash register in order to avoid paying taxes on any profits from the restaurant mr longfellow agreed and he began removing between dollar_figure and dollar_figure a day from the cash register depending on the restaurant's cash-flow at the end of the day mr longfellow would place mr beretta's money in a bag for mr beretta to come by and retrieve in order to account for the skimmed proceeds mr longfellow would make false overrings on the cash register and then remove an amount of cash equal to the false overring therefore the skimmed profits were not reported on the restaurant's books mr beretta would stop by the restaurant occasionally in order to retrieve his share of the skimmed proceeds on date mr beretta pleaded guilty to a federal criminal conflict of interest charge for abating a tax bill of the atascadero peppertree restaurant respondent conducted a bank_deposits analysi sec_2 in order to calculate the amount of unreported income including skimmed proceeds that mr beretta received the amount of unreported income calculated and determined for the years at issue is as follows year total skimmed proceeds dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dividend income during the years at issue petitioner maintained investment accounts with franklin money fund and strong total return funds the accounts were established with petitioner's funds petitioner held one of the accounts as custodian for his daughter jennifer beretta and three accounts in joint_tenancy with jennifer beretta on his tax_return petitioner the bank_deposits analysis is conducted by examining deposits into an individual's bank account reported income and any nontaxable items are subtracted from total deposits in order to determine unreported income reported a dollar_figure capital_loss with respect to one of the strong total return fund accounts he held in joint_tenancy with his daughter in addition petitioner listed said accounts as his assets on loan applications prepared and filed during the period at issue the accounts produced the following dividends for the years at issue account dividends dividends dividends franklin money fund acct no strong fund acct no strong fund acct no strong fund acct no dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dividends dollar_figure dollar_figure dollar_figure the dividend amounts shown above were reported on jennifer beretta's income_tax returns for the years at issue respondent determined that petitioner maintained control of the investment accounts and therefore included the dividend amounts in petitioner's income for taxable years and respectively income_tax refund petitioner participated in a scheme to defraud the u s government specifically petitioner and william arias fraudulently prepared and filed a federal tax_return claiming a refund under the name chris arias chris arias william arias' brother never received the dollar_figure refund check from the return that was filed on his behalf instead william arias received the check cashed it and delivered dollar_figure in cash to mr beretta for his participation in the scheme mr beretta did not report the dollar_figure as income on his federal individual_income_tax_return respondent included the dollar_figure in petitioner's income for the taxable_year capital losses on his tax_return petitioner claimed a capital_loss from the sale of stock in a strong total return fund in the amount of dollar_figure at trial petitioner presented documentary_evidence substantiating the claimed loss respondent disallowed the dollar_figure loss in his notice_of_deficiency petitioner claimed capital losses of dollar_figure dollar_figure dollar_figure and dollar_figure from bad_debts for the tax years and respectively the bad_debts were the result of petitioner's payments to creditors for obligations of the restaurants for which he was a guarantor in petitioner paid dollar_figure for liabilities owed to pg e an electrical supplier of one of the restaurants in which petitioner owned an interest in petitioner paid dollar_figure for liabilities owed to a local garbage company petitioner paid dollar_figure and dollar_figure in the years and respectively on a wells fargo bank loan that was taken out when petitioner acquired an interest in the bobby rodgers steak and gourmet burgers restaurant petitioner made those loan payments when the restaurant was unable to make the payments out of its own funds respondent disallowed the claimed capital losses for all years dependent petitioner claimed his mother edith beretta as a dependent on his income_tax return mrs beretta suffered a stroke in as a result of which she moved into petitioner's home mrs beretta resided with petitioner from date until date at which time she returned to the hospital respondent determined that mrs beretta was not a dependent of petitioner deductions petitioner claimed expenses for legal fees in connection with his ownership of various restaurants in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years and respectively petitioner expended dollar_figure dollar_figure dollar_figure and dollar_figure for legal expenses for the tax years and respectively the legal expenses were incurred in defending suits from the restaurants' creditors respondent disallowed the claimed expenses for all years in addition petitioner claimed medical_expenses in the amount of dollar_figure for amounts paid on behalf of his mother edith beretta in respondent determined that edith beretta was not a dependent of petitioner and accordingly denied petitioner's deduction for the claimed medical_expenses issue skimmed proceeds opinion initially we must decide whether petitioner's receipt of cash from the two restaurants constituted taxable_income the accuracy of respondent's bank_deposits analysis is not at issue because petitioner has conceded that he has received approximately dollar_figure in cash from the salinas and atascadero peppertree restaurants during the years at issue petitioner claims that the skimmed proceeds were repayment for amounts loaned to the two restaurants and therefore the receipt of the cash constituted a nontaxable repayment of the loan principal in addition mr beretta contends that he received no interest on the amounts lent respondent contends that the transfers of funds to the restaurants were not loans and that petitioner's receipt of the skimmed proceeds constituted taxable_income we agree with respondent although we are not deciding a debt versus equity question we find that the test used by this court in deciding that issue will be useful in deciding whether petitioner's transfers of funds to the restaurants constituted loans the question of whether a transfer of funds to a closely_held_business constitutes debt or equity must be decided on the basis of all relevant factors 74_tc_476 courts look to the following nonexclusive factors to evaluate the nature of transfers of funds to closely held businesses the names given to the documents evidencing the purported loans the presence or absence of fixed maturity dates with regard to the purported loans the likely source of any repayments whether the taxpayers could or would enforce repayment of the transfers whether the taxpayers participated in the management of the business as a result of the transfers whether the taxpayers subordinated their purported loans to the loans of the corporation's creditors the intent of the taxpayers and the corporations whether the taxpayers who are claiming creditor status were also shareholders of the corporations the capitalization of the corporations the ability of the corporations to obtain financing from outside sources at the time of the transfers how the funds transferred were used by the corporations the failure of the corporations to repay and the risk involved in making the transfers id these factors serve only as aids in evaluating whether transfers of funds to a closely_held_business should be regarded as capital contributions or as bona_fide loans boatner v commissioner tcmemo_1997_379 no single factor is controlling dixie dairies corp v commissioner supra as expressed by this court the ultimate question is was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 we find that mr beretta's transfers of funds to the entities that controlled the atascadero and salinas peppertree restaurants were not loans only the factors material to our decision will be discussed first the notes that evidenced the contributions to hrb enterprises had no maturity_date the absence of a maturity_date with respect to a note weighs against finding that the transfers were loans 730_f2d_634 11th cir affg tcmemo_1982_314 second the source of repayments for the transfers was highly unusual mr beretta had employees skim money directly from the cash registers on his behalf no repayment schedule existed for the purported loans and no record was ever kept of the amount of money that mr beretta was receiving from the two restaurants in addition the amount of money that mr beretta skimmed each month depended directly upon the earnings_of the restaurants these factors indicate that the transfers were not loans and that the repayments were not loan repayments id third mr beretta concedes that he never received interest payments on the alleged loans a true lender is concerned with interest 396_f2d_630 5th cir if the lender does not insist on interest payments he is therefore interested in the future earnings_of the corporation or the increased market_value of his interest id moreover while the notes evidencing the transfers called for interest payments none were actually made the absence of interest supports our ultimate finding that the advances were not loans based on all of the facts and circumstances surrounding the transfer of funds we hold that mr beretta's transfers to the restaurants were not loans further the skimming payments to petitioner were being divided with his coowners based on ownership in that regard there is no evidence that petitioner's coowners also had made any advances that could be considered loans finally petitioner disregarded the business form and entity of the respective restaurants and as relevant here used the assets and income of the restaurants as his own petitioner does not deny that the skimmed proceeds were converted to his own use he had complete and unfettered use of the skimmed proceeds and therefore the receipt of the skimmed proceeds constituted income within the meaning of sec_61 issue dividend income the next issue for our consideration is whether petitioner failed to report dividend income from certain jointly held mutual funds for and petitioner held one of the mutual_fund accounts as custodian for his daughter jennifer beretta and three accounts in joint_tenancy with her resolution of this issue turns on who is the true owner of the income-producing property the owner of property for federal_income_tax purposes is a question of fact to be determined from an examination of all the facts and circumstances 95_tc_74 in determining the identity of the owner of the property we may look to beneficial_ownership instead of mere legal_title 80_tc_1090 affd 765_f2d_1051 11th cir it i sec_3 unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure command over the property or the enjoyment of its economic benefits that marks the real owner hang v commissioner supra the accounts were created with petitioner's personal funds when a parent holds an account in joint_tenancy with his child or as guardian for his child income from the account that is used to support the child is taxable to the person who is legally liable for such support garriss inv corp v commissioner tcmemo_1982_38 courts apply strict scrutiny to transactions between related parties to prevent the shifting_of_income into lower tax brackets doxey v commissioner tcmemo_1991_150 affd without published opinion 979_f2d_1534 5th cir mr beretta did not show whether he had a support obligation for his daughter or that he was not the beneficial_owner of the accounts we also find it persuasive that petitioner claimed losses from the accounts on his tax returns while the income from the accounts was reported on his daughter's returns accordingly mr beretta is taxable on the dividend income credited to the accounts during the taxable years at issue issue income_tax refund the next issue for our consideration is whether petitioner received dollar_figure in unreported income in connection with his preparation of a false u s individual_income_tax_return form_1040 in the name of chris arias mr beretta and william arias participated in a scheme to defraud the u s government by fraudulently preparing and filing a federal tax_return claiming a refund under the name of chris arias mr beretta received dollar_figure for his part in the scheme gross_income includes funds derived from legal and illegal sources 343_us_130 accordingly the dollar_figure should be included in petitioner's income for the taxable_year issue capital losses we next must decide whether petitioner is entitled to claimed capital losses for the years at issue on his tax_return petitioner claimed a dollar_figure capital_loss from the sale of stock in the strong total return fund we have already decided that petitioner was the owner of the mutual funds for federal tax purposes at trial petitioner presented documentary_evidence substantiating the claimed loss we find that petitioner is entitled to the dollar_figure capital_loss sec_165 petitioner claimed capital losses of dollar_figure dollar_figure dollar_figure and dollar_figure from bad_debts for the tax years and respectively the bad_debts were the result of payments made for liabilities to creditors of the restaurants for which mr beretta was a guarantor payments by an individual on a guaranty of a debt which are not then repaid to the guarantor may give rise to a bad_debt deduction if the debt to the guarantor is worthless tolzman v commissioner tcmemo_1981_689 sec_1_166-8 income_tax regs whether or not a debt has become worthless within a particular year is a question of fact the burden of proving which rests upon the petitioner 97_tc_579 petitioner has offered no evidence that the restaurants' obligation to repay him for amounts paid became worthless in the years claimed by petitioner in addition petitioner's claim that the obligation to repay him became worthless contradicts his claim that he received thousands of dollars in loan repayments from the restaurants during the years at issue accordingly respondent's denial of the bad_debt deduction with respect to these guaranty payments is sustained issue dependent the next issue for our consideration is whether petitioner was entitled to claim his mother edith beretta as a dependent on his income_tax return sec_151 allows a taxpayer to claim an exemption for each dependent as defined in sec_152 whose gross_income is less than the exemption_amount sec_152 defines the term dependent to include the mother of a taxpayer who receives over one-half of her support from the taxpayer during the taxable_year petitioner bears the burden of showing that he is entitled to claim his mother as a dependent collins v commissioner tcmemo_1994_409 petitioner has failed to show that he is entitled to claim his mother as a dependent petitioner did not substantiate that he provided over one-half of his mother's support nor did he provide any evidence that his mother's gross_income was less than the exemption_amount thus we sustain respondent on this issue and hold that petitioner is not entitled to claim his mother as a dependent issue deductions we next consider whether petitioner is entitled to various claimed itemized_deductions for the years at issue petitioner claimed deductions for legal fees in connection with his ownership of several restaurants in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years and respectively sec_162 provides for a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 50_tc_823 affd per curiam 412_f2d_201 2d cir an ordinary_and_necessary_expense is one that is appropriate and helpful to the taxpayer's business and that results from an activity which is a common and accepted practice 77_tc_1124 affd without published opinion 9th cir legal fees are deductible under sec_162 if they arise in connection with or proximately from the taxpayer’s trade_or_business peters gamm west vincent inc v commissioner tcmemo_1996_186 deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 at trial petitioner presented testimony substantiating legal expenses in connection with his ownership of the restaurants of dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years and petitioner incurred the legal expenses defending his business from creditors' suits accordingly petitioner is entitled to deduct legal expenses in the above-listed amounts we reach a different result with respect to the dollar_figure in medical_expenses that petitioner claimed on his return for amounts paid on behalf of his mother since we have determined that petitioner's mother is not a dependent of petitioner petitioner is not entitled to deduct medical_expenses paid on her behalf sec_213 therefore we sustain respondent's determination with respect to this issue issue fraud additions to tax and penalty finally we consider whether any part of the underpayment_of_tax required to be shown on petitioner's returns was due to fraud respondent determined that the underpayment_of_tax was due to fraud under the statute applicable for each taxable_year sec_6653 for and and sec_6663 for and these sections impose an addition_to_tax or penalty equal to percent of the portion of the underpayment which is attributable to fraud however if respondent proves that any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud unless petitioner can establish by a preponderance_of_the_evidence that a portion is not attributable to fraud sec_6653 sec_6663 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 respondent has the burden of proving fraud by clear_and_convincing evidence rule b to satisfy this burden respondent must prove that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir fraud in addition with respect to the taxable_year respondent has determined an addition_to_tax pursuant to sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to fraud is never presumed and must be established by independent evidence of fraudulent intent edelson v commissioner supra fraud may be shown by circumstantial evidence because direct evidence of the taxpayer's fraudulent intent is seldom available 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 courts have developed several indicia of fraud or badges_of_fraud which include understatement of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 this list is nonexclusive 94_tc_316 the strongest evidence of fraud in this case is the method in which petitioner received income from the restaurants petitioner instructed pat bartley the manager of the salinas peppertree restaurant to remove cash directly from the restaurant's cash register and place the money in an envelope mr beretta ordered ms bartley to account for the skimmed proceeds as a miscellaneous expense in the daily sales book in addition petitioner suggested to mr longfellow that they skim money directly from the atascadero peppertree restaurant cash register in order to account for the skimmed proceeds mr longfellow would make false overrings on the cash register and then remove an amount equal to the false overring we find that petitioner's entire course of conduct reveals that he willfully intended to conceal income and prevent the collection of tax he knew was owing on the skimmed income petitioner skimmed money directly from the cash registers in order to make it difficult to determine that he was receiving income from the restaurants and to ensure that no record existed of the amount of money that he was deriving from the restaurants in addition petitioner received all of his income from the restaurant in cash in order to make the detection of skimming activity more difficult petitioner also ensured that his name was not on any of the business records for any of the restaurants in which he was involved fraud may be inferred from conduct intended to conceal income gajewski v commissioner supra stone v commissioner supra pincite we also find it persuasive that the skimming from the restaurants continued for a number of years courts have held that consistent understatements of income in substantial amounts over a number of years by knowledgeable taxpayers are persuasive evidence of fraudulent intent to evade taxes 251_f2d_311 9th cir affg tcmemo_1956_112 otsuki v commissioner supra pincite another important factor in this case is mr beretta's knowledge of the tax laws the intelligence and sophistication of the taxpayer especially his knowledge of the tax laws is an important factor in determining whether he committed fraud 877_f2d_1364 8th cir affg tcmemo_1987_412 mr beretta was employed by the internal_revenue_service as a revenue_officer for nearly years mr beretta was trained to identify tax examination situations and to inform taxpayers of their obligation to pay taxes in addition he investigated taxpayers who had failed to file tax returns petitioner asserts that he honestly believed that the proceeds were repayment for interest-free loans made to the restaurants we find it difficult to believe that a person with petitioner's knowledge of tax law would not know that the receipt of cash directly from the cash registers of the restaurants he owned was not taxable there was no loan schedule nor were there any records of the amounts that petitioner was receiving nothing in the entire course of conduct surrounding these payments indicates that a legitimate loan was being repaid based upon these indicia we find that respondent has carried the burden of showing by clear_and_convincing evidence that petitioner's failure to report income for and was fraudulent with the intent to evade his tax because we have found that respondent has proven fraud with respect to portions of the underpayments the entire underpayments shall be treated as attributable to fraud because petitioner has not established by a preponderance_of_the_evidence that any portion is not attributable to fraud sec_6653 sec_6663 to reflect the foregoing decision will be entered under rule
